Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The misbehavior reports in this case, in conjunction with the testimony of two of the officers who wrote the reports and witnessed the incident involving petitioner, provided substantial evidence to support the finding of guilt (see, Matter of Johnson v Coughlin, 157 AD2d 991). Petitioner’s contentions to the contrary concern questions of credibility which were for the Hearing Officer to resolve (see, Matter of De Torres v Coughlin, 135 AD2d 1068, lv denied 72 NY2d 801). The record also fails to support petitioner’s claim that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias (see, Matter of Nieves v Coughlin, 157 AD2d 943). As to the remaining contentions presented in this proceeding, they have been considered and rejected as lacking in merit.
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.